  Case 1:21-cv-00712-UNA Document 1 Filed 05/19/21 Page 1 of 26 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

AMGEN INC. and                     )
KAI PHARMACEUTICALS, INC.,         )
                                   )
           Plaintiffs,             )
                                   )
     v.                            ) C.A. No. __________
                                   )
MSN LABORATORIES PRIVATE LIMITED, )
MSN PHARMACEUTICALS INC. and       )
MSN LIFE SCIENCES PRIVATE LIMITED, )
                                   )
           Defendants.             )

                                          COMPLAINT

       Plaintiffs Amgen Inc. (“Amgen”) and KAI Pharmaceuticals, Inc. (“KAI”) (collectively

“Plaintiffs”) by their attorneys, hereby allege as follows:

                                  NATURE OF THE ACTION

       1.      This is an action for patent infringement under the patent laws of the United States,

Title 35, United States Code, that arises out of the submission by defendants MSN Laboratories

Private Limited (“MSN Labs”), MSN Pharmaceuticals Inc. (“MSN Pharma”), and MSN Life

Sciences Private Limited (“MSN Life”) (collectively, “MSN”) of Abbreviated New Drug

Application (“ANDA”) No. 215877 to the U.S. Food and Drug Administration (“FDA”) seeking

approval to manufacture and sell a generic version of Parsabiv® (etelcalcetide) injection for

intravenous use at strengths of 2.5 mg/0.5 mL, 5 mg/mL, and 10 mg/2 mL (“MSN’s Proposed

ANDA Product”) prior to the expiration of U.S. Patent Nos. 8,377,880 (“the ’880 patent”),

8,999,932 (“the ’932 patent”), 9,278,995 (“the ’995 patent”), 9,701,712 (“the ’712 patent”),

9,820,938 (“the ’938 patent”), and 10,344,765 (“the ’765 patent”) (collectively, “the Asserted

Patents”). MSN notified Plaintiffs that it had submitted this ANDA by a letter received April 8,

2021 (“Notice Letter”). Upon information and belief, MSN’s Proposed ANDA Product will be
  Case 1:21-cv-00712-UNA Document 1 Filed 05/19/21 Page 2 of 26 PageID #: 2




marketed as a competing product to Parsabiv® (etelcalcetide), a product developed by Plaintiffs

for the treatment of secondary hyperparathyroidism in adult patients with chronic kidney disease

on hemodialysis.

                                           PARTIES

       2.     Plaintiff Amgen is a corporation organized and existing under the laws of Delaware,

having its corporate offices and a place of business at One Amgen Center Drive, Thousand Oaks,

CA 91320.

       3.     Plaintiff KAI is a corporation organized and existing under the laws of Delaware,

having a place of business at One Amgen Center Drive, Thousand Oaks, CA 91320. KAI is a

wholly owned subsidiary of Amgen.

       4.     Upon information and belief, Defendant MSN Labs is a private limited company

organized and existing under the laws of the Republic of India, having a place of business at MSN

House, Plot No. C-24, Sanathnagar Industrial Estate, Hyderabad, Telangana 500018, India. Upon

information and belief, MSN Labs is in the business of, among other things, manufacturing and

selling generic versions of branded pharmaceutical drugs through various operating subsidiaries

throughout the United States, including in Delaware.

       5.     Upon information and belief, Defendant MSN Pharma is a corporation organized

and existing under the laws of Delaware, having its corporate offices and a place of business at

20 Duke Road, Piscataway, NJ 08854. Upon information and belief, MSN Pharma is a wholly

owned subsidiary of MSN Labs. Upon information and belief, MSN Pharma is the designated

U.S. agent for MSN Labs in accordance with 21 C.F.R. §§ 314.50(a)(5) and 314.94(a)(1) for

ANDA No. 215877. Upon information and belief, MSN Pharma is in the business of, among other




                                               2
  Case 1:21-cv-00712-UNA Document 1 Filed 05/19/21 Page 3 of 26 PageID #: 3




things, manufacturing and selling generic versions of branded pharmaceutical products throughout

the United States, including in Delaware.

       6.     Upon information and belief, Defendant MSN Life is a private limited company

organized and existing under the laws of the Republic of India, having a place of business at

Sy No. 21/A & 21AA, Mambapur, Gummadidala, Sangreddy, Telangana 502313, India. Upon

information and belief, MSN Life is a wholly owned subsidiary of MSN Labs. Upon information

and belief, MSN Life is the holder of FDA Drug Master File No. 35097 for MSN’s Proposed

ANDA Product. Upon information and belief, MSN Life is in the business of, among other things,

manufacturing and selling generic versions of branded pharmaceutical products throughout the

United States, including in Delaware.

       7.     Upon information and belief, MSN Labs, MSN Pharma, and MSN Life collaborate

with respect to the development, regulatory approval, marketing, sale, and/or distribution of

pharmaceutical products. Upon further information and belief, MSN Labs, MSN Pharma, and

MSN Life are agents of each other and/or operate in concert as integrated parts of the same

business group.

       8.     Upon information and belief, MSN Labs, MSN Pharma, and MSN Life acted in

concert to develop MSN’s Proposed ANDA Product that is the subject of ANDA No. 215877 and

to seek regulatory approval from the FDA to market and sell MSN’s Proposed ANDA Product

throughout the United States, including in Delaware.

       9.     Upon information and belief, MSN Labs, MSN Pharma, and MSN Life intend to

act collaboratively to obtain approval for MSN’s ANDA No. 215877, and, in the event the FDA

approves that ANDA, to commercially manufacture, use, offer for sale, sell, and/or import MSN’s

Proposed ANDA Product in the United States, including in Delaware.




                                               3
  Case 1:21-cv-00712-UNA Document 1 Filed 05/19/21 Page 4 of 26 PageID #: 4




                                JURISDICTION AND VENUE

       10.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1338(a),

2201, and 2202.

       11.     This Court has personal jurisdiction over MSN Pharma because, on information

and belief, MSN Pharma is a corporation organized and existing under the laws of Delaware, is

qualified to do business in Delaware, and has appointed a registered agent for service of process

in Delaware. Therefore, MSN Pharma has consented to general jurisdiction in Delaware.

       12.     This Court has personal jurisdiction over MSN Labs and MSN Life because, inter

alia, MSN Labs and MSN Life, themselves and through their affiliates and subsidiaries including

MSN Pharma, have purposefully availed themselves of the benefits and protections of Delaware’s

laws such that they should reasonably anticipate being haled into court here. On information and

belief, MSN Labs and MSN Life, themselves and through their affiliates and subsidiaries including

MSN Pharma, develop, manufacture, import, market, offer to sell, sell, and/or distribute a broad

range of generic pharmaceutical products throughout the United States, including in Delaware, and

therefore transact business within Delaware relating to Plaintiffs’ claims, and/or have engaged in

systematic and continuous business contacts within Delaware.

       13.     In addition, this Court has personal jurisdiction over MSN Labs and MSN Life

because, among other things, on information and belief: (1) MSN Labs, MSN Life, and their

affiliate MSN Pharma submitted MSN’s ANDA for the purpose of seeking approval to engage in

the commercial manufacture, use, sale, or offer for sale of MSN’s Proposed ANDA Product in the

United States, including in Delaware; and (2) upon approval of MSN’s ANDA, MSN Labs, MSN

Life, and their affiliate MSN Pharma, themselves and through their affiliates and subsidiaries, will

market, distribute, offer for sale, sell, and/or import MSN’s Proposed ANDA Product in the United




                                                 4
  Case 1:21-cv-00712-UNA Document 1 Filed 05/19/21 Page 5 of 26 PageID #: 5




States, including in Delaware, and will derive substantial revenue from the use or consumption of

MSN’s Proposed ANDA Product in Delaware. On information and belief, upon approval of

MSN’s ANDA, MSN’s Proposed ANDA Product will, among other things, be marketed,

distributed, offered for sale, sold, and/or imported in Delaware; prescribed by physicians practicing

in Delaware; dispensed by pharmacies located within Delaware; and/or used by patients in

Delaware, all of which would have substantial effects on Delaware.

       14.     In addition, this Court has personal jurisdiction over MSN Labs and MSN Life

because they have committed, aided, abetted, induced, contributed to, or participated in the

commission of the tortious act of patent infringement that has led and/or will lead to foreseeable

harm and injury to Amgen and KAI, both Delaware corporations.

       15.     In addition, this Court has personal jurisdiction over MSN Labs and MSN Life

because they regularly engage in patent litigation concerning MSN’s ANDA products in this

District, do not contest personal jurisdiction in this District, and have purposefully availed

themselves of the rights and benefits of this Court by asserting claims and/or counterclaims in this

District. See, e.g., Otsuka Pharmaceutical Co., Ltd. et al. v. MSN Laboratories Private Ltd., MSN

Pharmaceuticals Inc. and MSN Life Sciences Pvt. Ltd., C.A. No. 20-01428 (D. Del.); Intercept

Pharmaceuticals, Inc. et al. v. MSN Laboratories Private Ltd., MSN Pharmaceuticals, Inc. and

MSN Life Sciences Private Ltd., C.A. No. 20-01214 (D. Del.).

       16.     In addition, to the extent personal jurisdiction does not exist over MSN Labs and

MSN Life in Delaware, this Court has personal jurisdiction over them under Federal Rule of Civil

Procedure 4(k)(2) because MSN Labs and MSN Life are not subject to jurisdiction in any state’s

courts of general jurisdiction and exercising jurisdiction over them is consistent with the United

States Constitution and laws.




                                                 5
  Case 1:21-cv-00712-UNA Document 1 Filed 05/19/21 Page 6 of 26 PageID #: 6




        17.     For at least the above reasons, it would not be unfair or unreasonable for MSN Labs,

MSN Life, and MSN Pharma to litigate this action in this District, and MSN Labs, MSN Life, and

MSN Pharma are subject to personal jurisdiction in this District.

        18.     Venue is proper in this Court under 28 U.S.C. § 1391(c) with respect to MSN Labs

at least because, on information and belief, MSN Labs is a foreign corporation that may be sued

in any judicial district.

        19.     Venue is proper in this Court under 28 U.S.C. § 1391(c) with respect to MSN Life

at least because, on information and belief, MSN Life is a foreign corporation that may be sued in

any judicial district.

        20.     Venue is proper in this Court under 28 U.S.C. § 1400(b) with respect to MSN

Pharma at least because, on information and belief, MSN Pharma is a corporation organized and

existing under the laws of Delaware and therefore resides in Delaware for purposes of venue.

                                         BACKGROUND

                               PARSABIV® (ETELCALCETIDE)

        21.     On February 7, 2017, the FDA granted approval to market Parsabiv® (etelcalcetide)

for the treatment of secondary hyperparathyroidism in adult patients with chronic kidney disease

on hemodialysis.

        22.     The active pharmaceutical ingredient in Parsabiv® is etelcalcetide, which was

invented by scientists at KAI and developed by KAI and Amgen. Etelcalcetide is a synthetic

peptide calcium-sensing receptor agonist. It is a calcimimetic agent that allosterically modulates

the calcium-sensing receptor (“CaSR”). Etelcalcetide binds to the CaSR and enhances activation

of the receptor by extracellular calcium. Activation of the CaSR on parathyroid chief cells

decreases parathyroid hormone (“PTH”) secretion.




                                                 6
  Case 1:21-cv-00712-UNA Document 1 Filed 05/19/21 Page 7 of 26 PageID #: 7




       23.      Parsabiv® (etelcalcetide) is FDA approved for intravenous injection. It is FDA

approved as a sterile, preservative-free, ready-to-use clear and colorless solution in a single-dose

vial containing 5 mg/mL of etelcalcetide. Each vial contains 2.5, 5, or 10 mg etelcalcetide. Each

vial is formulated with 0.85% weight/volume sodium chloride, 10 mM succinic acid, and adjusted

to pH 3.3 with sodium hydroxide and/or hydrochloric acid.

       24.      Amgen, itself or through a subsidiary, markets Parsabiv® (etelcalcetide) in the

United States pursuant to approved New Drug Application (“NDA”) No. 208325.

       25.      KAI, a wholly owned subsidiary of Amgen, is the holder of approved NDA No.

208325 for Parsabiv® (etelcalcetide).

       26.      The Asserted Patents are listed for NDA No. 208325 for Parsabiv® (etelcalcetide)

in the FDA’s Approved Drug Products with Therapeutic Equivalence Evaluations, commonly

known as the “Orange Book.”

       27.      The ’880 patent, titled “Therapeutic Agents for Reducing Parathyroid Hormone

Levels,” was duly and legally issued on February 19, 2013. A copy of the ’880 patent is attached

as Exhibit A.

       28.      Plaintiffs own and have rights to the ’880 patent.

       29.      There is an actual case or controversy between the parties regarding MSN’s liability

for its infringement of the ’880 patent.

       30.      The ’932 patent, titled “Therapeutic Agents for Reducing Parathyroid Hormone

Levels,” was duly and legally issued on April 7, 2015. A copy of the ’932 patent is attached as

Exhibit B.

       31.      Plaintiffs own and have rights to the ’932 patent.




                                                 7
  Case 1:21-cv-00712-UNA Document 1 Filed 05/19/21 Page 8 of 26 PageID #: 8




       32.     There is an actual case or controversy between the parties regarding MSN’s liability

for its infringement of the ’932 patent.

       33.     The ’995 patent, titled “Therapeutic Agents for Reducing Parathyroid Hormone

Levels,” was duly and legally issued on March 8, 2016. A copy of the ’995 patent is attached as

Exhibit C.

       34.     Plaintiffs own and have rights to the ’995 patent.

       35.     There is an actual case or controversy between the parties regarding MSN’s liability

for its infringement of the ’995 patent.

       36.     The ’712 patent, titled “Therapeutic Agents for Reducing Parathyroid Hormone

Levels,” was duly and legally issued on July 11, 2017. A copy of the ’712 patent is attached as

Exhibit D.

       37.     Plaintiffs own and have rights to the ’712 patent.

       38.     There is an actual case or controversy between the parties regarding MSN’s liability

for its infringement of the ’712 patent.

       39.     The ’938 patent, titled “Stable Liquid Formulation of AMG 416 (Etelcalcetide),”

was duly and legally issued on November 21, 2017. A copy of the ’938 patent is attached as

Exhibit E.

       40.     Plaintiffs own and have rights to the ’938 patent.

       41.     There is an actual case or controversy between the parties regarding MSN’s liability

for its infringement of the ’938 patent.

       42.     The ’765 patent, titled “Stable Liquid Formulation of AMG 416 (Etelcalcetide),”

was duly and legally issued on July 9, 2019. A copy of the ’765 patent is attached as Exhibit F.

       43.     Plaintiffs own and have rights to the ’765 patent.




                                                8
  Case 1:21-cv-00712-UNA Document 1 Filed 05/19/21 Page 9 of 26 PageID #: 9




          44.   There is an actual case or controversy between the parties regarding MSN’s liability

for its infringement of the ’765 patent.

                                           MSN’S ANDA

          45.   On April 8, 2021, Plaintiffs received MSN’s Notice Letter, which informed

Plaintiffs that MSN seeks through ANDA No. 215877 approval to engage in the commercial

manufacture, use, sale, or offer for sale of MSN’s Proposed ANDA Product prior to the expiration

of the Asserted Patents. According to the Notice Letter, included within ANDA No. 215877 is a

certification pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV) (“Paragraph IV Certification”) that the

Asserted Patents are invalid, unenforceable, and/or will not be infringed by the commercial

manufacture, use, sale, or offer for sale of MSN’s Proposed ANDA Product.

          46.   This action is being filed within 45 days of Plaintiffs’ receipt of MSN’s Notice

Letter.

          47.   MSN was aware of the Asserted Patents when ANDA No. 215877 was filed with a

Paragraph IV Certification.

          48.   On information and belief, etelcalcetide is the active ingredient in MSN’s Proposed

ANDA Product. On information and belief, MSN’s Proposed ANDA Product is a pharmaceutical

formulation comprising etelcalcetide in an aqueous solution having a pH of 2.0 to 5.0.

          49.   On information and belief, ANDA No. 215877 refers to and relies upon the NDA

for Parsabiv® (etelcalcetide) and contains data that, according to MSN, demonstrate

bioequivalence of MSN’s Proposed ANDA Product and Parsabiv® (etelcalcetide), see 21 U.S.C.

§ 355(j)(2); 21 C.F.R. § 314.94(a)(7), or MSN has sought a waiver of the requirement to

demonstrate bioequivalence of MSN’s Proposed ANDA Product and Parsabiv® (etelcalcetide).




                                                 9
 Case 1:21-cv-00712-UNA Document 1 Filed 05/19/21 Page 10 of 26 PageID #: 10




       50.        On information and belief, MSN intends to have healthcare providers use MSN’s

Proposed ANDA Product, if approved, as set forth in MSN’s Proposed ANDA Product label. On

information and belief, MSN’s Proposed ANDA Product label will instruct healthcare providers

to prescribe MSN’s Proposed ANDA Product in the manner set forth in the label.

                                             COUNT I
                                  (Infringement of the ’880 Patent)

       51.        Plaintiffs incorporate each of the preceding paragraphs as if fully set forth herein.

       52.        Claim 1 of the ’880 patent covers “[a] compound comprising Ac-c(C)arrrar-NH2

(SEQ ID NO:3) [etelcalcetide].”

       53.        Upon information and belief, MSN’s Proposed ANDA Product is covered by one

or more claims of the ’880 patent, including at least claim 1, because it contains etelcalcetide.

       54.        Upon information and belief, the manufacture, use, sale, offer for sale, or

importation of MSN’s Proposed ANDA Product, or the use of MSN’s Proposed ANDA Product

in accordance with and as directed by MSN’s proposed labeling for that product, will infringe one

or more claims of the ’880 patent, including at least claim 1, either literally or under the doctrine

of equivalents.

       55.        Upon information and belief, MSN filed as part of ANDA No. 215877 a Paragraph

IV Certification, asserting that the claims of the ’880 patent are invalid, unenforceable, and/or not

infringed by the manufacture, use, sale, or offer for sale of MSN’s Proposed ANDA Product.

       56.        MSN did not contend in its Notice Letter that MSN’s Proposed ANDA Product,

or the use of MSN’s Proposed ANDA Product in accordance with and as directed by MSN’s

proposed labeling for that product, would not infringe the claims of the ’880 patent.




                                                   10
 Case 1:21-cv-00712-UNA Document 1 Filed 05/19/21 Page 11 of 26 PageID #: 11




       57.      MSN has no reasonable basis to believe that MSN’s Proposed ANDA Product, or

the use of MSN’s Proposed ANDA Product in accordance with and as directed by MSN’s proposed

labeling for that product, would not infringe one or more valid claims of the ’880 patent.

       58.     The purpose of filing ANDA No. 215877 was to obtain approval under the FDCA

to engage in the commercial manufacture, use, offer for sale, and/or sale of MSN’s Proposed

ANDA Product prior to the expiration of the ’880 patent.

       59.     MSN’s submission of ANDA No. 215877 for the purpose of obtaining approval to

engage in the commercial manufacture, use, sale and/or offer for sale of MSN’s Proposed ANDA

Product prior to the expiration of the ’880 patent is an act of infringement of the ’880 patent under

35 U.S.C. § 271(e)(2)(A).

       60.     Upon information and belief, MSN intends to engage in the commercial

manufacture, use, sale and/or offer for sale of MSN’s Proposed ANDA Product and the proposed

labeling therefor immediately and imminently upon the approval of ANDA No. 215877 and any

amendments thereto, i.e., prior to the expiration of the ’880 patent.

       61.     Upon information and belief, MSN has knowledge of the ’880 patent at least

because the ’880 patent is listed in the FDA’s Orange Book: Approved Drug Products with

Therapeutic Equivalence Evaluations for Amgen’s Parsabiv® (etelcalcetide) drug product.

Notwithstanding this knowledge, MSN continues to assert its intent to engage in the manufacture,

use, offer for sale, and/or sale of MSN’s Proposed ANDA Product and the proposed labeling

therefor immediately and imminently upon the approval of ANDA No. 215877 and any

amendments thereto.

       62.     Upon information and belief, MSN plans and intends to, and will, actively induce

infringement of the ’880 patent when ANDA No. 215877 and any amendments thereto are




                                                 11
 Case 1:21-cv-00712-UNA Document 1 Filed 05/19/21 Page 12 of 26 PageID #: 12




approved, and will do so with specific intent to induce infringement of the ’880 patent. Further

upon information and belief, MSN plans and intends to, and will, do so immediately and

imminently upon approval.

       63.      The foregoing actions by MSN constitute and/or will constitute infringement of

the ’880 patent and active inducement of infringement of the ’880 patent, either literally or under

the doctrine of equivalents.

       64.     Unless MSN is enjoined from infringing the ’880 patent and actively inducing

infringement of the ’880 patent, Plaintiffs will suffer irreparable injury. Plaintiffs have no

adequate remedy at law.

                                         COUNT II
                               (Infringement of the ’932 Patent)

       65.     Plaintiffs incorporate each of the preceding paragraphs as if fully set forth herein.

       66.     Claim 1 of the ’932 patent covers “[a] conjugate, comprising a peptide and a

conjugating group, wherein the peptide comprises the amino acid sequence carrrar (SEQ ID NO:2),

and wherein the peptide is linked to the conjugating group by a disulfide bond.”

       67.     Claim 11 of the ’932 patent covers “[a] method of treating secondary

hyperparathyroidism (SHPT) in a subject, comprising administering to the subject a

therapeutically effective amount of a conjugate comprising a peptide and a conjugating group,

wherein the peptide comprises the amino acid sequence carrrar (SEQ ID NO:2), and wherein the

peptide is linked to the conjugating group by a disulfide bond.”

       68.     Upon information and belief, MSN’s Proposed ANDA Product is covered by one

or more claims of the ’932 patent, including at least claims 1 and 11, because it contains

etelcalcetide, which is a conjugate comprising a peptide and a conjugating group, wherein the

peptide comprises the amino acid sequence carrrar and wherein the peptide is linked to the



                                                12
 Case 1:21-cv-00712-UNA Document 1 Filed 05/19/21 Page 13 of 26 PageID #: 13




conjugating group by a disulfide bond, and will be used in a method of treating secondary

hyperparathyroidism.

       69.     Upon information and belief, the manufacture, use, sale, offer for sale, or

importation of MSN’s Proposed ANDA Product, or the use of MSN’s Proposed ANDA Product

in accordance with and as directed by MSN’s proposed labeling for that product, will infringe one

or more claims of the ’932 patent, including at least claims 1 and 11, either literally or under the

doctrine of equivalents.

       70.     Upon information and belief, MSN filed as part of ANDA No. 215877 a Paragraph

IV Certification, asserting that the claims of the ’932 patent are invalid, unenforceable, and/or not

infringed by the manufacture, use, sale, or offer for sale of MSN’s Proposed ANDA Product.

       71.      MSN did not contend in its Notice Letter that MSN’s Proposed ANDA Product,

or the use of MSN’s Proposed ANDA Product in accordance with and as directed by MSN’s

proposed labeling for that product, would not infringe claims 1-4, 6, 7, 9-12, 14, 16-19, 21, 23,

and 24 of the ’932 patent.

       72.      MSN has no reasonable basis to believe that MSN’s Proposed ANDA Product, or

the use of MSN’s Proposed ANDA Product in accordance with and as directed by MSN’s proposed

labeling for that product, would not infringe one or more valid claims of the ’932 patent.

       73.     The purpose of filing ANDA No. 215877 was to obtain approval under the FDCA

to engage in the commercial manufacture, use, offer for sale, and/or sale of MSN’s Proposed

ANDA Product prior to the expiration of the ’932 patent.

       74.     MSN’s submission of ANDA No. 215877 for the purpose of obtaining approval to

engage in the commercial manufacture, use, sale and/or offer for sale of MSN’s Proposed ANDA




                                                 13
 Case 1:21-cv-00712-UNA Document 1 Filed 05/19/21 Page 14 of 26 PageID #: 14




Product prior to the expiration of the ’932 patent is an act of infringement of the ’932 patent under

35 U.S.C. § 271(e)(2)(A).

       75.     Upon information and belief, MSN intends to engage in the commercial

manufacture, use, sale and/or offer for sale of MSN’s Proposed ANDA Product and the proposed

labeling therefor immediately and imminently upon the approval of ANDA No. 215877 and any

amendments thereto, i.e., prior to the expiration of the ’932 patent.

       76.     Upon information and belief, MSN has knowledge of the ’932 patent at least

because the ’932 patent is listed in the FDA’s Orange Book: Approved Drug Products with

Therapeutic Equivalence Evaluations for Amgen’s Parsabiv® (etelcalcetide) drug product.

Notwithstanding this knowledge, MSN continues to assert its intent to engage in the manufacture,

use, offer for sale, and/or sale of MSN’s Proposed ANDA Product and the proposed labeling

therefor immediately and imminently upon the approval of ANDA No. 215877 and any

amendments thereto.

       77.     Upon information and belief, MSN plans and intends to, and will, actively induce

infringement of the ’932 patent when ANDA No. 215877 and any amendments thereto are

approved, and will do so with specific intent to induce infringement of the ’932 patent. Further

upon information and belief, MSN plans and intends to, and will, do so immediately and

imminently upon approval.

       78.     Upon information and belief, MSN knows that MSN’s Proposed ANDA Product is

especially made or adapted for use in infringing the ’932 patent, and that MSN’s Proposed ANDA

Product is not suitable for substantial noninfringing use. Upon information and belief, MSN plans

and intends to, and will, contribute to infringement by others of the ’932 patent immediately and

imminently upon approval of ANDA No. 215877 and any amendments thereto.




                                                 14
 Case 1:21-cv-00712-UNA Document 1 Filed 05/19/21 Page 15 of 26 PageID #: 15




         79.    The foregoing actions by MSN constitute and/or will constitute infringement of

the ’932 patent, active inducement of infringement of the ’932 patent, and contribution to the

infringement by others of the ’932 patent, either literally or under the doctrine of equivalents.

         80.   Unless MSN is enjoined from infringing the ’932 patent, actively inducing

infringement of the ’932 patent, and contributing to infringement by others of the ’932 patent,

Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

                                          COUNT III
                                (Infringement of the ’995 Patent)

         81.   Plaintiffs incorporate each of the preceding paragraphs as if fully set forth herein.

         82.   Claim 1 of the ’995 patent covers “[a] compound comprising a peptide and a

conjugating group, wherein the peptide comprises an amino acid sequence having the formula X1-

X2-X3-X4-X5-X6-X7 wherein X1 is D-cysteine; X2 is an amino acid selected from the group

consisting of D-arginine and D-alanine; X3 is D-arginine; X4 is an amino acid selected from the

group consisting of D-arginine and D-alanine; X5 is D-arginine; X6 is a non-cationic amino acid;

X7 is D-arginine; wherein when X2 is D-arginine, X4 is D-alanine and when X2 is D-alanine, X4 is

D-arginine; and wherein the peptide X1 residue is linked to the conjugating group by a disulfide

bond.”

         83.   Upon information and belief, MSN’s Proposed ANDA Product is covered by one

or more claims of the ’995 patent, including at least claim 1, because it contains etelcalcetide,

which comprises a peptide and a conjugating group, wherein the peptide comprises an amino acid

sequence having the formula X1-X2-X3-X4-X5-X6-X7, wherein X1 is D-cysteine; X2 is D-alanine;

X3 is D-arginine; X4 is D-arginine; X5 is D-arginine; X6 is a non-cationic amino acid; X7 is D-

arginine; and wherein the peptide X1 residue is linked to the conjugating group by a disulfide bond.




                                                 15
 Case 1:21-cv-00712-UNA Document 1 Filed 05/19/21 Page 16 of 26 PageID #: 16




       84.        Upon information and belief, the manufacture, use, sale, offer for sale, or

importation of MSN’s Proposed ANDA Product, or the use of MSN’s Proposed ANDA Product

in accordance with and as directed by MSN’s proposed labeling for that product, will infringe one

or more claims of the ’995 patent, including at least claim 1, either literally or under the doctrine

of equivalents.

       85.        Upon information and belief, MSN filed as part of ANDA No. 215877 a Paragraph

IV Certification, asserting that the claims of the ’995 patent are invalid, unenforceable, and/or not

infringed by the manufacture, use, sale, or offer for sale of MSN’s Proposed ANDA Product.

       86.        MSN did not contend in its Notice Letter that MSN’s Proposed ANDA Product,

or the use of MSN’s Proposed ANDA Product in accordance with and as directed by MSN’s

proposed labeling for that product, would not infringe claims 1-4, 11-13, 17, and 35 of the

’995 patent.

       87.        MSN has no reasonable basis to believe that MSN’s Proposed ANDA Product, or

the use of MSN’s Proposed ANDA Product in accordance with and as directed by MSN’s proposed

labeling for that product, would not infringe one or more valid claims of the ’995 patent.

       88.        The purpose of filing ANDA No. 215877 was to obtain approval under the FDCA

to engage in the commercial manufacture, use, offer for sale, and/or sale of MSN’s Proposed

ANDA Product prior to the expiration of the ’995 patent.

       89.        MSN’s submission of ANDA No. 215877 for the purpose of obtaining approval to

engage in the commercial manufacture, use, sale and/or offer for sale of MSN’s Proposed ANDA

Product prior to the expiration of the ’995 patent is an act of infringement of the ’995 patent under

35 U.S.C. § 271(e)(2)(A).




                                                 16
 Case 1:21-cv-00712-UNA Document 1 Filed 05/19/21 Page 17 of 26 PageID #: 17




       90.     Upon information and belief, MSN intends to engage in the commercial

manufacture, use, sale and/or offer for sale of MSN’s Proposed ANDA Product and the proposed

labeling therefor immediately and imminently upon the approval of ANDA No. 215877 and any

amendments thereto, i.e., prior to the expiration of the ’995 patent.

       91.     Upon information and belief, MSN has knowledge of the ’995 patent at least

because the ’995 patent is listed in the FDA’s Orange Book: Approved Drug Products with

Therapeutic Equivalence Evaluations for Amgen’s Parsabiv® (etelcalcetide) drug product.

Notwithstanding this knowledge, MSN continues to assert its intent to engage in the manufacture,

use, offer for sale, and/or sale of MSN’s Proposed ANDA Product and the proposed labeling

therefor immediately and imminently upon the approval of ANDA No. 215877 and any

amendments thereto.

       92.     Upon information and belief, MSN plans and intends to, and will, actively induce

infringement of the ’995 patent when ANDA No. 215877 and any amendments thereto are

approved, and will do so with specific intent to induce infringement of the ’995 patent. Further

upon information and belief, MSN plans and intends to, and will, do so immediately and

imminently upon approval.

       93.      The foregoing actions by MSN constitute and/or will constitute infringement of

the ’995 patent and active inducement of infringement of the ’995 patent, either literally or under

the doctrine of equivalents.

       94.     Unless MSN is enjoined from infringing the ’995 patent and actively inducing

infringement of the ’995 patent, Plaintiffs will suffer irreparable injury. Plaintiffs have no

adequate remedy at law.




                                                 17
 Case 1:21-cv-00712-UNA Document 1 Filed 05/19/21 Page 18 of 26 PageID #: 18




                                          COUNT IV
                                (Infringement of the ’712 Patent)

       95.     Plaintiffs incorporate each of the preceding paragraphs as if fully set forth herein.

       96.     Claim 8 of the ’712 patent covers “[a] pharmaceutically acceptable salt of a peptide

comprising Ac-c(C)arrrar-NH2 (SEQ ID NO:3) [etelcalcetide].”

       97.     Claim 15 of the ’712 patent covers “[a] method of treating secondary

hyperparathyroidism (SHPT) in a subject, comprising administering to the subject a

therapeutically effective amount of the salt of claim 8.”

       98.     Upon information and belief, MSN’s Proposed ANDA Product is covered by one

or more claims of the ’712 patent, including at least claims 8 and 15, because it contains a

pharmaceutically acceptable salt of etelcalcetide—i.e., etelcalcetide hydrochloride—and will be

used in a method of treating secondary hyperparathyroidism.

       99.     Upon information and belief, the manufacture, use, sale, offer for sale, or

importation of MSN’s Proposed ANDA Product, or the use of MSN’s Proposed ANDA Product

in accordance with and as directed by MSN’s proposed labeling for that product, will infringe one

or more claims of the ’712 patent, including at least claims 8 and 15, either literally or under the

doctrine of equivalents.

       100.    Upon information and belief, MSN filed as part of ANDA No. 215877 a Paragraph

IV Certification, asserting that the claims of the ’712 patent are invalid, unenforceable, and/or not

infringed by the manufacture, use, sale, or offer for sale of MSN’s Proposed ANDA Product.

       101.     MSN did not contend in its Notice Letter that MSN’s Proposed ANDA Product,

or the use of MSN’s Proposed ANDA Product in accordance with and as directed by MSN’s

proposed labeling for that product, would not infringe claims 1-5 and 7-17 of the ’712 patent.




                                                 18
 Case 1:21-cv-00712-UNA Document 1 Filed 05/19/21 Page 19 of 26 PageID #: 19




       102.     MSN has no reasonable basis to believe that MSN’s Proposed ANDA Product, or

the use of MSN’s Proposed ANDA Product in accordance with and as directed by MSN’s proposed

labeling for that product, would not infringe one or more valid claims of the ’712 patent.

       103.    The purpose of filing ANDA No. 215877 was to obtain approval under the FDCA

to engage in the commercial manufacture, use, offer for sale, and/or sale of MSN’s Proposed

ANDA Product prior to the expiration of the ’712 patent.

       104.    MSN’s submission of ANDA No. 215877 for the purpose of obtaining approval to

engage in the commercial manufacture, use, sale and/or offer for sale of MSN’s Proposed ANDA

Product prior to the expiration of the ’712 patent is an act of infringement of the ’712 patent under

35 U.S.C. § 271(e)(2)(A).

       105.    Upon information and belief, MSN intends to engage in the commercial

manufacture, use, sale and/or offer for sale of MSN’s Proposed ANDA Product and the proposed

labeling therefor immediately and imminently upon the approval of ANDA No. 215877 and any

amendments thereto, i.e., prior to the expiration of the ’712 patent.

       106.    Upon information and belief, MSN has knowledge of the ’712 patent at least

because the ’712 patent is listed in the FDA’s Orange Book: Approved Drug Products with

Therapeutic Equivalence Evaluations for Amgen’s Parsabiv® (etelcalcetide) drug product.

Notwithstanding this knowledge, MSN continues to assert its intent to engage in the manufacture,

use, offer for sale, and/or sale of MSN’s Proposed ANDA Product and the proposed labeling

therefor immediately and imminently upon the approval of ANDA No. 215877 and any

amendments thereto.

       107.    Upon information and belief, MSN plans and intends to, and will, actively induce

infringement of the ’712 patent when ANDA No. 215877 and any amendments thereto are




                                                 19
 Case 1:21-cv-00712-UNA Document 1 Filed 05/19/21 Page 20 of 26 PageID #: 20




approved, and will do so with specific intent to induce infringement of the ’712 patent. Further

upon information and belief, MSN plans and intends to, and will, do so immediately and

imminently upon approval.

       108.    Upon information and belief, MSN knows that MSN’s Proposed ANDA Product is

especially made or adapted for use in infringing the ’712 patent, and that MSN’s Proposed ANDA

Product is not suitable for substantial noninfringing use. Upon information and belief, MSN plans

and intends to, and will, contribute to infringement by others of the ’712 patent immediately and

imminently upon approval of ANDA No. 215877 and any amendments thereto.

       109.     The foregoing actions by MSN constitute and/or will constitute infringement of

the ’712 patent, active inducement of infringement of the ’712 patent, and contribution to the

infringement by others of the ’712 patent, either literally or under the doctrine of equivalents.

       110.    Unless MSN is enjoined from infringing the ’712 patent, actively inducing

infringement of the ’712 patent, and contributing to infringement by others of the ’712 patent,

Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

                                          COUNT V
                                (Infringement of the ’938 Patent)

       111.    Plaintiffs incorporate each of the preceding paragraphs as if fully set forth herein.

       112.    Claim 1 of the ’938 patent covers “[a] pharmaceutical formulation comprising

AMG 416 [etelcalcetide] in aqueous solution, wherein the formulation has a pH of 2.0 to 5.0.”

       113.    Upon information and belief, MSN’s Proposed ANDA Product is covered by one

or more claims of the ’938 patent, including at least claim 1, because it is a pharmaceutical

formulation comprising etelcalcetide in an aqueous solution having a pH of 2.0 to 5.0.

       114.    Upon information and belief, the manufacture, use, sale, offer for sale, or

importation of MSN’s Proposed ANDA Product, or the use of MSN’s Proposed ANDA Product



                                                 20
 Case 1:21-cv-00712-UNA Document 1 Filed 05/19/21 Page 21 of 26 PageID #: 21




in accordance with and as directed by MSN’s proposed labeling for that product, will infringe one

or more claims of the ’938 patent, including at least claim 1, either literally or under the doctrine

of equivalents.

       115.       Upon information and belief, MSN filed as part of ANDA No. 215877 a Paragraph

IV Certification, asserting that the claims of the ’938 patent are invalid, unenforceable, and/or not

infringed by the manufacture, use, offer for sale, or sale of MSN’s Proposed ANDA Product.

       116.       MSN did not contend in its Notice Letter that MSN’s Proposed ANDA Product,

or the use of MSN’s Proposed ANDA Product in accordance with and as directed by MSN’s

proposed labeling for that product, would not infringe the claims of the ’938 patent.

       117.       MSN has no reasonable basis to believe that MSN’s Proposed ANDA Product, or

the use of MSN’s Proposed ANDA Product in accordance with and as directed by MSN’s proposed

labeling for that product, would not infringe one or more valid claims of the ’938 patent.

       118.       The purpose of filing ANDA No. 215877 was to obtain approval under the FDCA

to engage in the commercial manufacture, use, offer for sale, and/or sale of MSN’s Proposed

ANDA Product prior to the expiration of the ’938 patent.

       119.       MSN’s submission of ANDA No. 215877 for the purpose of obtaining approval to

engage in the commercial manufacture, use, sale and/or offer for sale of MSN’s Proposed ANDA

Product prior to the expiration of the ’938 patent is an act of infringement of the ’938 patent under

35 U.S.C. § 271(e)(2)(A).

       120.       Upon information and belief, MSN intends to engage in the commercial

manufacture, use, sale and/or offer for sale of MSN’s Proposed ANDA Product and the proposed

labeling therefor immediately and imminently upon the approval of ANDA No. 215877 and any

amendments thereto, i.e., prior to the expiration of the ’938 patent.




                                                 21
 Case 1:21-cv-00712-UNA Document 1 Filed 05/19/21 Page 22 of 26 PageID #: 22




        121.   Upon information and belief, MSN has knowledge of the ’938 patent at least

because the ’938 patent is listed in the FDA’s Orange Book: Approved Drug Products with

Therapeutic Equivalence Evaluations for Amgen’s Parsabiv® (etelcalcetide) drug product.

Notwithstanding this knowledge, MSN continues to assert its intent to engage in the manufacture,

use, offer for sale, and/or sale of MSN’s Proposed ANDA Product and the proposed labeling

therefor immediately and imminently upon the approval of ANDA No. 215877 and any

amendments thereto.

        122.   Upon information and belief, MSN plans and intends to, and will, actively induce

infringement of the ’938 patent when ANDA No. 215877 and any amendments thereto are

approved, and will do so with specific intent to induce infringement of the ’938 patent. Further

upon information and belief, MSN plans and intends to, and will, do so immediately and

imminently upon approval.

        123.    The foregoing actions by MSN constitute and/or will constitute infringement of

the ’938 patent and active inducement of infringement of the ’938 patent, either literally or under

the doctrine of equivalents.

        124.   Unless MSN is enjoined from infringing the ’938 patent and actively inducing

infringement of the ’938 patent, Plaintiffs will suffer irreparable injury. Plaintiffs have no

adequate remedy at law.

                                         COUNT VI
                               (Infringement of the ’765 Patent)

        125.   Plaintiffs incorporate each of the preceding paragraphs as if fully set forth herein.

        126.   Claim 1 of the ’765 patent covers “[a] pharmaceutical formulation comprising

AMG 416 [etelcalcetide] hydrochloride in aqueous solution, wherein the formulation has a pH of

2.0 to 5.0.”



                                                22
 Case 1:21-cv-00712-UNA Document 1 Filed 05/19/21 Page 23 of 26 PageID #: 23




       127.       Upon information and belief, MSN’s Proposed ANDA Product is covered by one

or more claims of the ’765 patent, including at least claim 1, because it is a pharmaceutical

formulation comprising etelcalcetide hydrochloride in an aqueous solution having a pH of 2.0 to

5.0.

       128.       Upon information and belief, the manufacture, use, sale, offer for sale, or

importation of MSN’s Proposed ANDA Product, or the use of MSN’s Proposed ANDA Product

in accordance with and as directed by MSN’s proposed labeling for that product, will infringe one

or more claims of the ’765 patent, including at least claim 1, either literally or under the doctrine

of equivalents.

       129.       Upon information and belief, MSN filed as part of ANDA No. 215877 a Paragraph

IV Certification, asserting that the claims of the ’765 patent are invalid, unenforceable, and/or not

infringed by the manufacture, use, offer for sale, or sale of MSN’s Proposed ANDA Product.

       130.       MSN did not contend in its Notice Letter that MSN’s Proposed ANDA Product,

or the use of MSN’s Proposed ANDA Product in accordance with and as directed by MSN’s

proposed labeling for that product, would not infringe the claims of the ’765 patent.

       131.       MSN has no reasonable basis to believe that MSN’s Proposed ANDA Product, or

the use of MSN’s Proposed ANDA Product in accordance with and as directed by MSN’s proposed

labeling for that product, would not infringe one or more valid claims of the ’765 patent.

       132.       The purpose of filing ANDA No. 215877 was to obtain approval under the FDCA

to engage in the commercial manufacture, use, offer for sale, and/or sale of MSN’s Proposed

ANDA Product prior to the expiration of the ’765 patent.

       133.       MSN’s submission of ANDA No. 215877 for the purpose of obtaining approval to

engage in the commercial manufacture, use, sale and/or offer for sale of MSN’s Proposed ANDA




                                                 23
 Case 1:21-cv-00712-UNA Document 1 Filed 05/19/21 Page 24 of 26 PageID #: 24




Product prior to the expiration of the ’765 patent is an act of infringement of the ’765 patent under

35 U.S.C. § 271(e)(2)(A).

       134.    Upon information and belief, MSN intends to engage in the commercial

manufacture, use, sale and/or offer for sale of MSN’s Proposed ANDA Product and the proposed

labeling therefor immediately and imminently upon the approval of ANDA No. 215877 and any

amendments thereto, i.e., prior to the expiration of the ’765 patent.

       135.    Upon information and belief, MSN has knowledge of the ’765 patent at least

because the ’765 patent is listed in the FDA’s Orange Book: Approved Drug Products with

Therapeutic Equivalence Evaluations for Amgen’s Parsabiv® (etelcalcetide) drug product.

Notwithstanding this knowledge, MSN continues to assert its intent to engage in the manufacture,

use, offer for sale, and/or sale of MSN’s Proposed ANDA Product and the proposed labeling

therefor immediately and imminently upon the approval of ANDA No. 215877 and any

amendments thereto.

       136.    Upon information and belief, MSN plans and intends to, and will, actively induce

infringement of the ’765 patent when ANDA No. 215877 and any amendments thereto are

approved, and will do so with specific intent to induce infringement of the ’765 patent. Further

upon information and belief, MSN plans and intends to, and will, do so immediately and

imminently upon approval.

       137.     The foregoing actions by MSN constitute and/or will constitute infringement of

the ’765 patent and active inducement of infringement of the ’765 patent, either literally or under

the doctrine of equivalents.




                                                 24
 Case 1:21-cv-00712-UNA Document 1 Filed 05/19/21 Page 25 of 26 PageID #: 25




       138.       Unless MSN is enjoined from infringing the ’765 patent and actively inducing

infringement of the ’765 patent, Plaintiffs will suffer irreparable injury. Plaintiffs have no

adequate remedy at law.

                                     REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs request the following relief:

       (a)        A judgment that MSN’s submission of ANDA No. 215877 to the FDA was an act

of infringement of one or more claims of the Asserted Patents;

       (b)        A judgment that MSN’s making, using, offering to sell, selling, marketing,

distributing, or importing into the United States MSN’s Proposed ANDA Product prior to the

expiration of the Asserted Patents will infringe, will actively induce infringement of, and/or will

contribute to the infringement by others of one or more claims of the Asserted Patents;

       (c)        An Order pursuant to 35 U.S.C. § 271(e)(4)(A) providing that the effective date of

any FDA approval for MSN to make, use, offer for sale, sell, market, distribute, or import MSN’s

Proposed ANDA Product, or any product the use of which infringes the Asserted Patents, be not

earlier than the expiration date of the Asserted Patents, inclusive of any extension(s) and additional

period(s) of exclusivity;

       (d)        A permanent injunction pursuant to 35 U.S.C. § 271(e)(4)(B) enjoining MSN,

MSN’s affiliates and subsidiaries, each of their officers, agents, servants and employees, and any

person acting in concert with MSN, from making, using, selling, offering to sell, marketing,

distributing, or importing MSN’s Proposed ANDA Product, or any product the use of which

infringes the Asserted Patents, or the inducement of or contribution to any of the foregoing, prior

to the expiration date of the Asserted Patents, inclusive of any extension(s) and additional period(s)

of exclusivity;




                                                  25
 Case 1:21-cv-00712-UNA Document 1 Filed 05/19/21 Page 26 of 26 PageID #: 26




       (e)    A declaration that this is an exceptional case and an award of attorneys’ fees

pursuant to 35 U.S.C. § 285;

       (f)    An award of Plaintiffs’ costs and expenses in this action; and

       (g)    Such further and other relief as this Court may deem just and proper.

 OF COUNSEL:                                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP

 Adam L. Perlman                                /s/ Jack B. Blumenfeld
 Benjamin J. Behrendt
 David J. Lehr                                  Jack B. Blumenfeld (#1014)
 LATHAM & WATKINS LLP                           Karen Jacobs (#2881)
 555 Eleventh Street, NW, Suite 1000            1201 North Market Street
 Washington, DC 20004-1304                      P.O. Box 1347
 (202) 637-2200                                 Wilmington, DE 19899
                                                (302) 658-9200
 Arlene L. Chow                                 jblumenfeld@morrisnichols.com
 Michelle L. Ernst                              kjacobs@morrisnichols.com
 LATHAM & WATKINS LLP
 1271 Avenue of the Americas                    Attorneys for Plaintiffs Amgen Inc. and
 New York, NY 10020                             KAI Pharmaceuticals, Inc.
 (212) 906-1200

 Marc N. Zubick
 LATHAM & WATKINS LLP
 330 North Wabash Avenue, Suite 2800
 Chicago, IL 60611
 (312) 876-7606

 Yi Sun
 LATHAM & WATKINS LLP
 12670 High Bluff Drive
 San Diego, CA 92130
 (858) 523-5415

 Wendy A. Whiteford
 Joseph E. Lasher
 Paula S. Fritsch
 AMGEN INC.
 One Amgen Center Drive
 Thousand Oaks, CA 91320-1789
 (805) 447-1000

 May 19, 2021



                                              26
